******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     CHASE HOME FINANCE, LLC v. RICKY A.
             MORNEAU ET AL.
                (AC 36561)
                Gruendel, Prescott and Borden, Js.
    Argued December 4, 2014—officially released March 24, 2015

  (Appeal from Superior Court, judicial district of
  Middlesex, Aurigemma, J. [summary judgment];
        Domnarski, J. [strict foreclosure].)
  John-Henry M. Steele, for the appellant (defendant
Michel Gonzalez).
  Sean P. Clark, for the appellee (substitute plaintiff).
                         Opinion

   BORDEN, J. The defendant Michel Moran1 appeals
from a judgment of strict foreclosure rendered follow-
ing the trial court’s granting of summary judgment in
favor of the substituted plaintiff, J.P. Morgan Chase
Bank, N.A. (J.P. Morgan).2 On appeal, Moran claims
that the court improperly granted summary judgment
because there is a genuine issue of material fact as to
whether she held a valid one-half interest in the title
of the property that is the subject of foreclosure. We
affirm the judgment of the trial court.
  This case addresses the question of whether J.P. Mor-
gan, in foreclosing on a mortgage, can foreclose on the
full title to a piece of property located at 399 Main
Street in Portland (property). The title to the property
at the time this action was commenced was held by
Ricky A. Morneau. Moran claims that she has a validly
recorded one-half interest in the property and, because
Morneau had validly conveyed a one-half interest in the
property to her, and because she did not sign the origi-
nal mortgage deed, J.P. Morgan cannot foreclose upon
the entire property.3 J.P. Morgan claims, to the contrary,
that Morneau did not validly convey title to one half
of the property to Moran. Whether J.P. Morgan can
foreclose on the entirety of the title to the property
therefore depends upon whether the documents
recorded on the land records and relied on by Moran
as constituting a conveyance of a one-half interest in
the property raised a question of fact as to whether
they constitute a valid deed of one half of the title to
the property.
   The following facts are relevant to this appeal. On
August 13, 2003, Morneau executed a note secured by
a mortgage in favor of Chase on the property. The mort-
gage was recorded on the land records on September
4, 2003. Before the mortgage and until June, 2003, Moran
and Morneau cohabitated at the residence on the prop-
erty. Moran did not sign the note or the mortgage of
the property in favor of Chase. Rather, Moran had
vacated the property in June due to a deteriorating
relationship with Morneau.
   On July 17, 2003, Moran recorded on the Portland land
records a document entitled ‘‘Notice Re: Constructive
Trust 1/2 Ownership.’’ This notice was placed on the
records before the mortgage was recorded. Moran
signed the trust notice in which she stated that, although
Morneau owned the property in ‘‘fee simple,’’ she had
a ‘‘one-half ownership interest’’ in the property, which
Morneau held ‘‘in constructive trust.’’4 The notice was
not signed by Morneau. A document called Schedule B
was attached to the notice and consisted of a single
page, handwritten statement signed by Morneau.5 This
document, dated April 3, 2003, stated that Moran had a
‘‘vested interest’’ and was an equal owner of the subject
property. It also indicated, however, that it would be
‘‘formalized [through] further written agreement,’’
before June 3, 2003. Schedule B was not signed by any
witnesses and there was no acknowledgement by a
notary public or other authorized official of Morneau’s
signature. No further agreement between Moran and
Morneau was filed on the land records.
   Chase filed a complaint dated August 9, 2007, seeking
to foreclose the mortgage on the property. In its com-
plaint, Chase named Moran as a creditor with possible
priority due to the notice of constructive trust. J.P.
Morgan, as successor to Chase, subsequently filed a
motion for summary judgment as to liability only. Moran
did not oppose the motion, and the trial court, Auri-
gemma, J., rendered summary judgment in favor of
J.P. Morgan on September 10, 2012. Moran then filed
a motion to reargue, which was granted. After reargu-
ment, Judge Aurigemma reaffirmed her initial ruling
in favor of J.P. Morgan. Subsequently, the trial court,
Domnarski, J., rendered a judgment of strict foreclo-
sure in favor of J.P. Morgan. This appeal followed.
   We begin by reiterating the applicable standard of
review. ‘‘The standards governing our review of a trial
court’s motion for summary judgment are well estab-
lished. Practice Book [§ 17-49] provides that summary
judgment shall be rendered forthwith if the pleadings,
affidavits and any other proof submitted show that there
is no genuine issue of as to any material fact and that
the moving party is entitled to judgment as a matter of
law. . . . In deciding a motion for summary judgment,
the trial court must view the evidence in the light most
favorable to the nonmoving party. . . . The party seek-
ing summary judgment has the burden of showing the
absence of any genuine issue [of] material facts which,
under applicable principles of substantive law, entitle
him to a judgment as a matter of law . . . and the party
opposing such a motion must provide an evidentiary
foundation to demonstrate the existence of a genuine
issue of material fact. . . . A material fact . . . [is] a
fact which will make a difference in the result of the
case. . . . When . . . the trial court draws conclu-
sions of law, our review is plenary and we must decide
whether its conclusions are legally and logically correct
and find support in the facts that appear in the record.’’
(Citation omitted; internal quotation marks omitted.)
Robinson v. Cianfarani, 314 Conn. 521, 524–25, A.3d
    (2014).
   ‘‘The principles governing the construction of instru-
ments of conveyance are well established. In construing
a deed, a court must consider the language and terms
of the instrument as a whole. . . . Our basic rule of
construction is that recognition will be given to the
expressed intention of the parties to a deed or other
conveyance, and that it shall, if possible, be so con-
strued as to effectuate the intent of the parties. . . .
In arriving at the intent expressed . . . in the language
used, however, it is always admissible to consider the
situation of the parties and the circumstances con-
nected with the transaction, and every part of the writ-
ing should be considered with the help of that evidence.
. . . The construction of a deed in order to ascertain
the intent expressed in the deed presents a question
of law and requires consideration of all its relevant
provisions in the light of the surrounding circum-
stances.’’ (Internal quotation marks omitted.) Lakeview
Associates v. Woodlake Master Condominium Assn.,
Inc., 239 Conn. 769, 780, 687 A.2d 1270 (1997). ‘‘On
appeal the scope of review of such a question is plenary
and does not require the customary deference to the
trial court’s factual inferences.’’ (Internal quotation
marks omitted.) Carbone v. Vigliotti, 222 Conn. 216,
222, 610 A.2d 565 (1992).6
  Moran claims that there is a genuine issue of material
fact as to whether Schedule B conveyed a one-half
interest in the title to the property to her. After a careful
examination of Schedule B, we conclude that, as a mat-
ter of law, it cannot reasonably be read to operate as
a valid conveyance.
   Schedule B states that Moran has a ‘‘vested interest
and is an equal owner’’ of the property. It does not
declare, however, that this interest was being granted
by Morneau through Schedule B itself. Rather, the docu-
ment asserts the opposite. The third sentence of Sched-
ule B clearly indicates that it shall not be considered
a formal conveyance, as it states that ‘‘[t]his statement
shall be formalized [through] further written agreement
by 6-3-03, to ensure Michel Moran’s rights and inter-
ests.’’ (Emphasis added.) Although we recognize that
technical terms are not necessary to effectuate a valid
deed; see General Statutes § 47-36k (technical words
not necessary to convey property in fee simple); the
third sentence reveals the document’s unambiguous
purpose. Schedule B was not intended as a deed to one
half of the title to the property to Moran, but rather to
indicate, if anything, that such a deed would be forth-
coming.7
   ‘‘The meaning and effect of the [language in a deed]
are to be determined, not by the actual intent of the
parties, but by the intent expressed in the deed, consid-
ering all its relevant provisions and reading it in the light
of the surrounding circumstances.’’ (Emphasis added;
internal quotation marks omitted.) Simone v. Miller, 91
Conn. App. 98, 108, 881 A.2d 397 (2005); see also Dent
v. Lovejoy, 85 Conn. App. 455, 462, 857 A.2d 952 (2004),
cert. denied, 272 Conn. 912, 866 A.2d 1283 (2005). The
provisions of Schedule B unequivocally indicate that
it was not to be considered a formal conveyance of
property, and, thus, cannot be construed as such.
  Because Schedule B was not a valid conveyance,
there are no issues of material fact as to whether Moran
had a valid one-half interest in the title to the property
in the present case. The trial court, therefore, properly
rendered summary judgment in favor of J.P. Morgan.8
  The judgment is affirmed and the case is remanded
for the purpose of setting new law days.
      In this opinion the other judges concurred.
  1
     Moran is now known as Michel Gonzalez. For consistency we refer to
her as Moran.
   2
     The original plaintiff, Chase Home Finance, LLC (Chase), named three
defendants in this action: Ricky A. Morneau, who was the original owner
and holder of the title to the property; Moran, who claims that she has a
one-half interest in the title; and J.P. Morgan, which claimed an interest on
the property due to a subsequent, unrelated mortgage. After the commence-
ment of the foreclosure proceedings in the present case, Chase was acquired
by J.P. Morgan, who is now the successor in interest to the original plaintiff.
The issues in this appeal only relate to Moran’s claim of interest.
   3
     Moran has not specified whether she claims legal title to the property
or an equitable interest in the property. Upon examination of the issues
raised before this court, we conclude that Moran’s ‘‘interest’’ in the property
was a claim to one half of the legal title of the property. As our Supreme
Court has recently reaffirmed, only the legal title holder to a parcel of
property may mortgage that property; although the mortgagee holds legal
title, the mortgagor retains the equity of redemption until the mortgage note
is either paid or defaulted upon. See JP Morgan Chase Bank, N.A. v. Win-
throp Properties, LLC, 312 Conn. 662, 673, 94 A.3d 622 (2014). We therefore
conclude that the interest claimed by Moran is one half of the legal title,
as Moran asserts that J.P. Morgan cannot foreclose upon the entire title to
the property because she had not signed the mortgage deed.
   4
     We note that, although named a constructive trust in the notice, neither
party claims that the property was held in constructive trust. Typically,
constructive trusts are imposed by an adjudicative entity because of the
wrongdoing of a party. Wendell Corp. Trustee v. Thurston, 239 Conn. 109,
113, 680 A.2d 1314 (1996). We therefore do not construe the term as having
legal significance but rather as merely a description of the notice.
   5
     Schedule B stated in full:
   ‘‘Michel Moran has since 11-15-2000 paid [one-half] of all expenses and
mortgage payments. That she has a vested interest and is an equal owner
of 399 Main St., Portland, CT. This statement shall be formalized [through]
further written agreement by 6-3-03, to ensure Michel Moran’s rights and
interests.’’
   6
     J.P. Morgan claims that the interpretation of Schedule B by the trial
court is an evidentiary ruling that must be reversed only upon an abuse of
discretion. We disagree. Analyzing the validity of a deed is a question of
law over which we have plenary review and we are not bound by the factual
findings of the trial court. Mulla v. Maguire, 65 Conn. App. 525, 531, 783
A.2d 93, cert. denied, 258 Conn. 934, 785 A.2d 229 (2001).
   7
     Moran argues that any defect within Schedule B was remedied by General
Statutes § 47-36aa (a), also known as the Validating Act, which validates
defective conveyances if not challenged within two years. The act corrects
technical deficiencies in an otherwise valid conveyance. C.f. Hannaford v.
Mann, 134 Conn. App. 265, 276 n.8, 38 A.3d 1239 (validating act inapplicable
because plaintiff timely challenged deed), cert. denied, 304 Conn. 929, 42
A.3d 391 (2012); Collard & Roe, P.C. v. Klein, 87 Conn. App. 337, 350, 865
A.2d 500 (same), cert. denied, 274 Conn. 904, 876 A.2d 13 (2005). Although
the act would serve to remedy many of the defects in Schedule B, including
the lack of witnesses, detailed description of the property, and transactional
language, it does not operate to create a valid conveyance when, as in this
case, the plain language of the document indicates that it is not a conveyance
at all.
   8
     J.P. Morgan also raised a claim of res judicata arising out of a proceeding
in a related case. Because we have concluded, however, that Schedule B
was not a valid conveyance to Moran, we need not address this claim.